

THIRD AMENDMENT TO AGREEMENT OF LEASE


MADE THIS 23rd DAY OF MARCH, 2004


BY AND BETWEEN


THE BUNCHER COMPANY (hereinafter called “Landlord”), a Pennsylvania corporation
having its principal place of business in Allegheny County, Pennsylvania


AND


HAEMONETICS CORPORATION, (hereinafter called “Tenant”), a Massachusetts
corporation having its principal place of business in the City of Braintree,
Norfolk County, Massachusetts.


WHEREAS, the parties hereto have entered into a certain Agreement of Lease dated
July 17, 1990 as amended by First Amendment to Agreement of Lease dated April
30, 1991 and by Second Amendment to Agreement of Lease dated October 18, 2000
(said Agreement of Lease as amended is hereinafter collectively called the
“Lease”) covering certain property located in the Buncher Commerce Park,
Leetsdale, Allegheny County, Pennsylvania and herein and therein called the
Lease Premises; and


WHEREAS, all terms defined in the Lease and used herein shall have the same
meaning herein as in the Lease unless otherwise provided herein; and


WHEREAS, the parties hereto desire to amend the Lease to (i) expand the Leased
Premises by an additional 5,672 square feet of land area (the “Parking Area”)
shown shaded in red on Exhibit A-3 attached hereto and made a part hereof, and
(ii) provide Landlord with the right to take back the Parking Area as provided
herein.


NOW, THEREFORE, in consideration of the premises and intending to be legally
bound the parties hereto promise, covenant and agree that the Lease be and is
hereby amended as follows:


1.LEASED PREMISES: Effective on the date hereof, the Lease is hereby amended to
include in the Leased Premises the Parking Area and the Parking Area shall be
included in and become a part of the Leased Premises. After the inclusion of the
Parking Area, the Leased Premises is and shall be all that certain area outlined
in red on Exhibit A-3 attached hereto.
2.REDUCTION RIGHT: At any time during the existing term of the Lease or any
extension thereof, Landlord shall have the right upon thirty (30) days prior
written notice to Tenant to cancel Tenant’s right to use and occupy the Parking
Area (as defined herein) and if the said notice is given Tenant shall vacate and
surrender to











--------------------------------------------------------------------------------




Landlord on the last day of said notice all Tenant’s right and interest in the
Parking Area which Landlord agrees to accept and effective on such date the
Parking Area shall be removed from and no longer be included in the Leased
Premises.


3    .Except as amended hereby all terms and conditions of the Lease shall
remain in full force and effect.




WITNESS the due execution hereof.


ATTEST:
     
 
 
 
 
 
THE BUNCHER COMPANY
 
 
 
 
 
By
[Signature appears here]
 
By
[Signature appears here]


 
 
 
 
 
Title
SECRETARY


 
Title
PRESIDENT





(Corporate Seal)
 
 
 
 
 
 
 





ATTEST:
 
 
 
 
HAEMONETICS CORPORATION
 
 
 
 
 
 
 
By
[Signature appears here]


 
By
[Signature appears here]


 
 
 
 
 
 
 
Title
[Signature appears here]


 
Title
[Signature appears here]











[Graphic appears hear]

2